Citation Nr: 0827265	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  06-10 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for deviated nasal septum 
with maxillary sinus disease and headaches, currently 
evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1980 to 
May 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
April 2005.  A statement of the case was issued in September 
2005, and a substantive appeal was received in February 2006.  

Although the appeal also originally included the issue of 
service connection for headaches, in a May 2008 supplemental 
statement of the case, it was noted that service connection 
for headaches was established and was now included with the 
claim for entitlement to an increased rating for deviated 
nasal septum with maxillary sinus disease, currently 
evaluated as 10 percent disabling

The appeal also originally included the issue of service 
connection colitis.  This benefit was granted by rating 
decision in April 2008 and is therefore no longer in 
appellate status.	

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a letter received in July 2008, the veteran indicated that 
he wanted a Board hearing at the RO.  In accordance with 38 
C.F.R. § 20.700 (2007), a hearing on appeal will be granted 
to an appellant who expresses a desire to appear in person.  
See also 38 U.S.C.A. § 7107 (West 2002).  Under the 
circumstances, this case must be returned to the RO so that 
the appellant is afforded an opportunity to present testimony 
at a Board hearing at the RO.

Additionally, the Board also notes that during the pendency 
of this appeal, on January 30, 2008, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the case of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
which outlined the notice requirements for an increased-
compensation claim under 38 U.S.C.A. § 5103(a).  Since the 
appeal is being remanded for a hearing, it is appropriate to 
also direct that the RO furnish proper notice under 38 
U.S.C.A. § 5103(a) to comply with the Court's holding.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should provide proper VCAA 
notice with respect to the increased 
rating claim for deviated nasal septum 
with maxillary sinus disease that 
includes: 
(1) notification that the claimant must 
provide (or ask the Secretary to obtain), 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on the claimant's employment and 
daily life; (2) at least general notice 
of any specific measurement or testing 
requirements needed for an increased 
rating if the Diagnostic Code contains 
rating criteria that would not be 
satisfied by demonstrating only a general 
worsening or increase in severity of the 
disability and the effect of that 
worsening has on the claimant's 
employment and daily life; (3) 
notification that if an increase in 
disability is found, a disability rating 
will be determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from 0% to as much as 100% 
(depending on the disability involved), 
based on the nature of the symptoms of 
the condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life; and (4) 
notification of the types of medical and 
lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability, as outlined 
by the Court in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).

2.  The RO should schedule the appellant 
for a Board hearing at the RO (either 
Travel Board or videoconference as the 
veteran may elect).  The RO should notify 
the appellant and his representative of 
the date, time and place of the hearing.  
After the hearing is conducted, or in the 
event the appellant withdraws his hearing 
request or fails to report for the 
hearing, the claims file should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

